Citation Nr: 0937213	
Decision Date: 09/30/09    Archive Date: 10/09/09

DOCKET NO.  08-17 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disabilities.

2.  Whether the reduction in the evaluation of the Veteran's 
service connected bilateral hearing loss from 50 percent to 
40 percent was proper.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran and his Daughter




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from February 1952 to May 
1955.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from October 2006 and July 2008 rating 
decisions by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Buffalo, New York.

The Veteran and his daughter appeared and testified at a 
hearing in February 2008 before a Decision Review Officer 
from the RO in Buffalo, New York.  A transcript of the 
hearing is contained in the record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & 2009).

The issue of whether the reduction in the evaluation of the 
Veteran's service connected bilateral hearing loss from 50 
percent to 40 percent was proper is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the appellant if further action is required.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral hearing 
loss, evaluated as 50 percent disabling for the period prior 
to October 1, 2008 and 40 percent disabling thereafter; and 
tinnitus, evaluated as 10 percent disabling.  

2.  The Veteran has two to three years of high school 
education.  He worked for a railroad company for over 33 
years until 1984.  He worked for a bus company from 1985 to 
1995, and a trolley company from 1996 to 2004.  He has been 
out of work since 2004.

3.  The Veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for a TDIU have not been met. 38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.340, 
3.341, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule.

In this case, in an August 2006 letter, issued prior to the 
decision on appeal, the RO provided notice to the Veteran 
regarding what information and evidence is needed to 
substantiate a claim for a TDIU, as well as what information 
and evidence must be submitted by him and what information 
and evidence will be obtained by VA.  The August 2006 letter 
also informed the Veteran of the evidence needed to establish 
a disability rating and effective date.  The claim was last 
adjudicated in May 2008.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
Veteran.  Specifically, the information and evidence that has 
been associated with the claims file includes the Veteran's 
service treatment records, post-service treatment records, 
and VA examination reports.

As discussed above, the VCAA provisions have been considered 
and complied with.  The Veteran was notified and aware of the 
evidence needed to substantiate his claim for service 
connection, the avenues through which she might obtain 
such evidence, and the allocation of responsibilities between 
himself and VA in obtaining such evidence.  The Veteran has 
been an active participant in the claims process, providing 
evidence, testimony and written statements in support of his 
claim.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 353 
F.3d at 1374, Dingess at 473; see also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998). 

II. Analysis

The Board has reviewed all the evidence in the Veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

VA will grant a total rating for compensation purposes based 
on unemployability when the evidence shows that the Veteran 
is precluded from obtaining or maintaining any gainful 
employment consistent with his education and occupational 
experience, by reason of his service-connected disabilities.  
38 C.F.R. §§ 3.340, 3.341, 4.16 (2009).

Total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2009).  
If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341 (2009).  In evaluating 
total disability, full consideration must be given to unusual 
physical or mental effects in individual cases, to peculiar 
effects of occupational activities, to defects in physical or 
mental endowment preventing the usual amount of success in 
overcoming the handicap of disability, and to the effects of 
combinations of disability.  38 C.F.R. § 4.15 (2009).

If the schedular rating is less than total, a total 
disability evaluation can be assigned based on individual 
unemployability if the veteran is unable to secure or follow 
a substantially gainful occupation as a result of service-
connected disability, provided that he has one service-
connected disability rated at 60 percent or higher; or two or 
more service-connected disabilities, with one disability 
rated at 40 percent or higher and the combined rating is 70 
percent or higher.  The existence or degree of nonservice-
connected disabilities will be disregarded if the above-
stated percentage requirements are met and the evaluator 
determines that the service-connected disabilities render him 
incapable of substantially gainful employment. 38 C.F.R. 
§ 4.16(a) (2009).

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  The question 
is whether a veteran is capable of performing the physical 
and mental acts required by employment, not whether a veteran 
can find employment.  See 38 C.F.R. §  4.16(a) (2009); Van 
Hoose v. Brown, 4 Vet. App. 361 (1993).

In this case, the Veteran is service connected for two 
disabilities: bilateral hearing loss, evaluated as 50 percent 
disabling prior to October 1, 2008 and 40 percent disabling 
thereafter; and tinnitus evaluated as 10 percent disabling.  
He has a combined evaluation for his service connected 
disabilities of 60 percent prior to October 1, 2008, and 50 
percent thereafter.  

When the Veteran filed his claim for a TDIU in June 2006 his 
service connected hearing loss was evaluated as 50 percent 
disabling, and he had a combined rating of 60 percent.  As 38 
C.F.R. § 4.16(a)(2) notes, disabilities resulting from a 
common etiology will be considered a "single" disability, 
and as such the Veteran's combined hearing loss and tinnitus 
met the requirements prior to October 1, 2008.  As of that 
date, however, the Veteran's combined rating dropped to 50 
percent.  Thus, as of October 1, 2008, he no longer meets the 
requirements of 38 C.F.R. § 4.16(a).

That notwithstanding, it is the policy of VA that all 
veterans who are unable to secure and follow a substantially 
gainful occupation by reason of a service-connected 
disability shall be rated totally disabled.  38 C.F.R. § 
4.16(b).  Thus, 
if a veteran fails to meet the rating enunciated in 38 C.F.R. 
§ 4.16(a), as here, an extraschedular rating is for 
consideration where the veteran is unemployable due to 
service-connected disability.  38 C.F.R. § 4.16(b).  
Therefore, the Board must evaluate whether there are 
circumstances in the Veteran's case, apart from any 
nonservice-connected condition and advancing age, which would 
justify a total rating based upon individual unemployability 
on an extraschedular basis.  See Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).

In the Veteran's claim for a TDIU he indicated that he was 
employed by a railroad company from 1951 to 1984, and 
indicated that he lost no time at work due to his 
disabilities.  He also worked as a part-time driver for a bus 
company from 1985 to 1995, and as a part-time driver for a 
trolley company from 1995 to July 2004.  The Veteran 
indicated that he did not lose any work due to his 
disabilities at either of his jobs as a driver.  The Veteran 
further indicated that he tried to obtain further employment 
as a driver for a taxi company and for a school bus company 
in 2004 and 2005.  The Veteran noted that he had two years of 
high school education, and had education/training at a 
driving school in 1985 and at union representative labor 
management school in 1968.

Letters from previous employers regarding the Veteran's 
termination from those jobs have been submitted.  A May 1984 
letter noted that the Veteran was found "totally and 
permanently disabled for further railroad employment" due to 
a diagnosis of "impairment of hearing, sensorineural, 
progressive."  A July 2004 letter from the trolley company 
noted that the Veteran would no longer be able to work as a 
driver due to his hearing loss, as regulations prohibited the 
company from keeping the Veteran in their employ.  A December 
2004 form filled out by a representative from the trolley 
company noted that the Veteran worked for them from 1999 to 
2004, that the Veteran missed 150 hours of work due to 
disability (although the disability was not identified), and 
that the Veteran was terminated due to hearing loss.  An 
August 2004 letter from a school bus service noted that the 
Veteran applied for a job, but was not able to pass the 
required physical examination due to hearing loss.

In May 2005 the Veteran was afforded a VA audiological 
examination where it was noted that the Veteran suffered from 
bilateral severe sensorineural hearing loss.  A May 2005 
addendum by the examiner noted that it was the examiner's 
opinion that while the Veteran's hearing loss may preclude 
him from employment as a bus driver, due to his failure of 
the Department of Transportation's physical, it does not 
render him unemployable.  The examiner also noted that 
gainful employment in another field may be possible with the 
current state of the art amplification coupled with assistive 
technology and vocational rehabilitation.  Also, in May 2005 
the Veteran was afforded a VA general medical evaluation.  In 
a May 2005 addendum, the examiner noted that the Veteran's 
other medical conditions, including coronary artery disease, 
peptic ulcer disease, hypertension, and mitral valve disease 
"did not hinder him in being employed as a truck driver."

The Veteran was afforded another VA audiological examination 
in September 
2006 where he reiterated his employment history and that he 
had to stop driving after he failed his Department of 
Transportation physical.  The Veteran admitted that he did 
not wear his hearing aids to take that physical.  The 
examiner diagnosed the Veteran with severe bilateral hearing 
loss.  The examiner also provided an opinion that any one 
disability, such as hearing loss, should not render an 
individual unemployable.  It further noted that with 
amplification and assistive devices that gainful employment 
could be found.  Finally, the examiner noted that the 
Veteran's hearing loss had not increased since his evaluation 
in May 2005 and that his hearing loss had been relatively 
stable since at least 1993.

A September 2006 letter from the vocational rehabilitation 
program noted that the Veteran would no longer be able to 
participate in the program because he failed to cooperate 
with his individualized employment assistance plan.  The 
vocational rehabilitation counselor and the Veteran had both 
determined that the Veteran needed to seek employment that 
was alternative to the Veteran's previous jobs as a driver 
due to safety concerns.  In an August 2006 discussion, the 
Veteran expressed his unwillingness to seek minimum wage or 
slightly above minimum wage jobs that would suit his 
transferable skills and be suited to his abilities; as such, 
the vocational rehabilitation counselor noted that the 
program could not sponsor the Veteran's actions.

A review of VA treatment records showed that the Veteran had 
been provided with hearing aids in 2005.  However a July 2007 
record noted that the Veteran had given up on wearing hearing 
aids, because he felt that they did not work.  In February 
2008 it was suggested that the Veteran try larger BTE hearing 
aids. 

In February 2008 the Veteran and his daughter testified 
before a Decision Review Officer (DRO) at a local RO hearing.  
The testimony described how the Veteran was terminated from 
his railroad job due to his hearing, and that as a result of 
being terminated after working there for 33 1/2 years, that the 
Veteran lost a large amount of money he would have received 
with retirement.  The Veteran and his daughter also described 
being terminated from a bus company job and a trolley company 
job due to hearing loss, and to being unable to find gainful 
employment even with the assistance of the VA's vocational 
rehabilitation program.  The Veteran's daughter noted that 
the Veteran had participated in the program for two years, 
and that they had been unable to find work for him.  She 
described that the Veteran had attempted to seek work as a 
driver, and as a security guard, but was turned down for both 
jobs due to his hearing loss.

Upon review of the evidence, the Board finds that a 
preponderance of the evidence is against a finding that the 
Veteran is unemployable due to service connected 
disabilities.  While the Veteran reported that he was 
terminated from his prior jobs due to his hearing loss, and 
the Veteran and his daughter have testified that the Veteran 
has not been able to find employment due to his hearing loss, 
there is limited evidence that the Veteran attempted to find 
employment outside of driving jobs (which the Veteran knew he 
would be disqualified from after failing the Department of 
Transportation's physical).  Conversely, both the May 2005 VA 
examiner and the September 2006 VA examiner provided a 
complete audiological examination along with claims file 
review, and both opined that the Veteran was not 
unemployable.

In summary, the Veteran was terminated from his railroad job 
in 1984 due to his hearing loss after 33 1/2 years of service.  
He was able to find work as a driver, part time, from 1985 to 
2004.  Then in 2004, the Veteran failed a Department of 
Transportation physical examination, which has since 
precluded him from finding employment as a driver.  The 
Veteran was provided with hearing aids in 2005, and there is 
no indication in the record that the Veteran ever attempted 
to take the physical again, as he was turned down from a job 
as a school bus driver in 2005.  The Veteran participated in 
a vocational rehabilitation program, where he reported trying 
to find work as a security guard and a driver, but was 
released from the program when he refused to attempt to find 
employment for a lower wage.  The VA examiners from the May 
2005 and September 2006 VA examinations both noted that the 
Veteran was not unemployable.  The Veteran's daughter made 
the argument that because the Veteran has been unable to find 
employment and the vocational rehabilitation program was 
unable to find the Veteran employment, that he was therefore 
unemployable; however, the issue in this case is whether the 
Veteran is capable of performing the acts required by 
employment.  In this case, there is no competent medical 
evidence of record demonstrating that the Veteran is 
unemployable solely due to his service-connected 
disabilities, and there is evidence from the vocational 
rehabilitation program that the Veteran has refused to seek 
alternative forms of gainful employment.  The Board finds 
that the medical evidence of record and the vocational 
rehabilitation evidence of record are of greater probative 
value than the statements of the Veteran and his daughter.  

For the reasons set forth above, the Board finds that 
preponderance of the evidence is against a finding that the 
Veteran's service-connected disabilities render him unable to 
obtain or retain gainful employment.  Accordingly, 
entitlement to a TDIU is not established at any point during 
the course of the appeal.

As a final matter, the Board notes that the issue pertaining 
to the reduction in the evaluation of the Veteran's service 
connected bilateral hearing loss from 50 percent to 40 
percent is being remanded for issuance of a statement of the 
case.  The Board finds, however, that this issue is not 
inextricably intertwined with the TDIU claim based on the 
unique facts of this case.  See Harris v. Derwinski, 1 Vet. 
App. 180, 183 (1991) (two or more issues are inextricably 
intertwined if one claim could have significant impact on the 
other).  In this regard, as noted above, the competent 
evidence does not establish that the Veteran is unemployable 
due solely to his service connected disabilities, regardless 
of whether his combined evaluation is 60 percent or 50 
percent.  Thus, even if the Veteran's appeal regarding the 
reduction in evaluation is successful and the 50 percent 
evaluation for hearing loss is restored, such action will not 
change the conclusion reached with regard to a TDIU for the 
reasons set forth above.  As such, the claims are not 
inextricably intertwined and remand of the TDIU claim is not 
necessary.  

In reaching the conclusion above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
Veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities is 
denied.


REMAND

In a May 2008 rating decision, the RO proposed to reduce the 
evaluation of the Veteran's service connected hearing loss 
from 50 percent to 40 percent.  In June 2008 the Veteran's 
representative disagreed with that proposed reduction.  
However, as the proposed rating was not a final decision, no 
action on the disagreement was taken.  The evaluation for the 
Veteran's hearing loss was 
reduced to 40 percent in a July 2008 decision, effective 
October 1, 2008.  Thereafter, in a March 2009 Statement of 
Accredited Representation, the Veteran's representative 
indicated the Veteran's disagreement with the reduction in 
evaluation for his hearing loss.  

Such correspondence is sufficient to constitute a notice of 
disagreement with the July 2008 decision reducing the 
Veteran's evaluation for hearing loss.  Accordingly, the 
Board is required to remand this issue to the RO for the 
issuance of a statement of the case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
statement of the case, the issue should be returned to the 
Board only if the Veteran perfects the appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

The RO should undertake all actions 
required by 38 C.F.R. § 19.26, including 
issuance of a statement of the case, so 
that the Veteran may have the opportunity 
to complete an appeal on the issue of the 
reduction in evaluation for his service 
connected hearing loss (if he so desires) 
by filing a timely substantive appeal.  
This issue should only be returned to the 
Board if a timely substantive appeal is 
received.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


